Case: 12-14175   Date Filed: 05/31/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14175
                         Non-Argument Calendar
                       ________________________
                D.C. Docket No. 2:11-cv-02693-VEH-PWG

DONALD BISHOP,

                                                            Plaintiff-Appellant,

                                  versus

PICKENS COUNTY JAIL,
SHERIFF DEPT.,
CITY COMMISSION,
DAVID ABSTON,
Jailer,
DEBRA ABSTON,
Jailer, et al.,

                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (May 31, 2013)

Before CARNES, HULL, and MARCUS, Circuit Judges.

PER CURIAM:
                 Case: 12-14175        Date Filed: 05/31/2013       Page: 2 of 5


       Donald Bishop, an Alabama prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal of his amended civil rights complaint under 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim for relief. Bishop’s amended complaint,

filed under 42 U.S.C. § 1983, alleged that the defendants acted with deliberate

indifference to his serious medical needs by failing to properly diagnose and treat a

staph infection while he was being held as a pretrial detainee at the Pickens County

Jail, and that the inadequate medical care he received resulted in permanent

physical injuries.1 On appeal, Bishop contends that the district court erred in

dismissing his complaint because the defendants’ actions in response to his

medical needs were grossly incompetent.2

       We review de novo a district court’s sua sponte dismissal of a complaint

under § 1915A for failure to state a claim. Leal v. Ga. Dep’t of Corr., 254 F.3d

1276, 1278–79 (11th Cir. 2001). Section 1915A requires district courts to dismiss

prisoner complaints against government entities and officials that are frivolous,

malicious, or fail to state a claim upon which relief may be granted. 28 U.S.C. §
       1
          Although Bishop asserted his claim under the Eighth Amendment, claims of deliberate
indifference to the medical needs of pretrial detainees, as opposed to convicted prisoners, are
governed by the Due Process Clause of the Fourteenth Amendment. See Andujar v. Rodriguez,
486 F.3d 1199, 1203 n.3 (11th Cir. 2007). That distinction, however, is irrelevant for purposes
of this appeal because deliberate-indifference claims are subject to the same standards under the
Eighth and Fourteenth Amendments. See id.
           2
          Bishop also challenges the district court’s alternative finding that his complaint is
barred by the applicable two-year statute of limitations, arguing that he mistakenly listed the
wrong relevant dates in his complaint. We need not address the statute-of-limitations issue
because we agree with the district court’s conclusion that Bishop failed to state a constitutional
claim for deliberate indifference to a serious medical need.
                                                 2
               Case: 12-14175     Date Filed: 05/31/2013     Page: 3 of 5


1915A(a), (b)(1). To avoid dismissal of a complaint for failure to state a claim, a

plaintiff must allege enough facts to state a claim for relief that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 (2009).

      A prisoner asserting a constitutional claim for inadequate medical treatment

must show an “objectively serious deprivation” of medical care by demonstrating

“(1) an objectively serious medical need that, if left unattended, poses a substantial

risk of serious harm, and (2) that the [defendants’] response to that need was poor

enough to constitute an unnecessary and wanton infliction of pain, and not merely

accidental inadequacy, negligence in diagnosis or treatment, or even medical

malpractice actionable under state law.” Bingham v. Thomas, 654 F.3d 1171,

1176 (11th Cir. 2011) (quotation marks and ellipsis omitted). The prisoner must

also demonstrate that the defendants acted with deliberate indifference by showing

that they subjectively knew of the risk of serious harm and disregarded that risk

“by conduct that is more than mere negligence.” Id. (quotation marks omitted).

Conduct that is more than merely negligent includes “grossly inadequate care,” “a

decision to take an easier but less efficacious course of treatment,” and “medical

care that is so cursory as to amount to no treatment at all.” Id. Mere negligence

“in diagnosing or treating a medical condition does not state a valid claim of

medical mistreatment.” Id. (quotation marks omitted).




                                            3
               Case: 12-14175     Date Filed: 05/31/2013    Page: 4 of 5


      Bishop’s amended complaint does not state a plausible constitutional claim

against the defendants for deliberate indifference to a serious medical need. In that

complaint, Bishop alleges that after one of his cellmates at the Pickens County Jail

contracted a staph infection and was removed from the cell, boils began to appear

on Bishop’s right arm, elbow, and neck; his nose swelled to four times its normal

size; and he later injured his arm during a fall. He asserts that the defendants

denied him appropriate medicine and bandages, misdiagnosed him with

tuberculosis, and that his boils did not clear up until he was transferred to the

Alabama Department of Corrections two years later, where he received successful

treatment.

      Bishop’s complaint and attached exhibits also document ongoing attempts

by medical staff at the jail to diagnose and treat his conditions, including multiple

examinations by nurses, doctors, and an outside skin specialist; the prescription of

sinus medications, antibiotics, and Ibuprofen; an x-ray on his arm, which showed

no evidence of dislocation or fractures; two biopsies to determine the cause of his

boils; and eventual surgery to remove a boil or lesion from his right elbow. Those

actions show a good-faith effort by prison staff to address Bishop’s medical needs,

and his factual allegations do not establish that any errors made in diagnosing or

treating his staph infection were the result of anything more than mere negligence,

which is not sufficient to state a claim for deliberate indifference. The question of


                                           4
              Case: 12-14175     Date Filed: 05/31/2013      Page: 5 of 5


whether Bishop should have received different diagnostic tests or treatments is

“not an appropriate basis for grounding liability” on a deliberate-indifference

claim. See Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995). We therefore

affirm the dismissal of Bishop’s amended complaint under § 1915A(b)(1) for

failure to state a claim upon which relief may be granted.

      AFFIRMED.




                                          5